
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.35



AMENDMENT TO THE ALLIANCE IMAGING, INC.
DIRECTOR'S DEFERRED COMPENSATION PLAN
(AS AMENDED AND RESTATED DECEMBER 14, 2007)


        This Amendment to the Alliance Imaging, Inc. Director's Deferred
Compensation Plan, as amended and restated December 14, 2007 (the "Plan"), was
approved by the Board of Directors of Alliance Imaging, Inc., a Delaware
corporation (the "Company"), on December 9, 2008, in accordance with Section 6
of the Plan:

        1.     New Section 2.4 shall be added to the Plan to read in its
entirety as follows:

        "2.4    Notwithstanding anything in this Article II to the contrary,
each Director shall be permitted to change such Director's previous election
with respect to the time(s) specified for the payment of such Director's Fees
deferred under this Article II, provided, that such change is made on or prior
to December 31, 2008 and such change does not cause an amount to be paid in
calendar year 2008 that absent such change would be paid in a subsequent
calendar year. Any change to election under this Section 2.4 shall be designated
by submitting a letter substantially in the form attached hereto as Appendix A
to the Secretary of the Company. Any change to election under this Section 2.4
shall apply to all amounts deferred under this Plan until a new election is
submitted in accordance with this Article II."

        2.     Section 6.1 of the Plan shall be amended to read in its entirety
as follows:

        "6.1    The Plan may be amended, suspended or terminated in whole or in
part from time to time by the Board provided that, except as set forth in
Section 2.4, no amendment suspension or termination shall apply to the payment
to any Director or beneficiary of a deceased Director of any amounts previously
credited to a Director's Cash Account and/or Stock Account."

        3.     Except as specifically provided for in this Amendment, the terms
of the Plan shall be unmodified and shall remain in full force and effect.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.35



AMENDMENT TO THE ALLIANCE IMAGING, INC. DIRECTOR'S DEFERRED COMPENSATION PLAN
(AS AMENDED AND RESTATED DECEMBER 14, 2007)
